Waterman, P. J. Insurance policies, Avhile to be taken most strongly against the party by whom they are made, are to be reasonably interpreted. A loss or damage by fire necessarily includes, not merely the injury done by the combustion, heat, smoke, and expansive effect of the fire, but also by any falling, displacement or change of quality thereby caused, as well as the injury done by Avater or in removing goods, or bloAving up buildings in a Iona fide attempt to extinguish, or stay the fire. All the authorities agree that the insurer, under a policy insuring against loss or damage by fire, is liable only for such loss as is the proximate result of a fire. What then, Avithin the meaning of such a policy, is a fire, and what loss is a proximate result thereof ? In Scripture v. Lowell, 10 Cush. 356, the son of the plaintiff, without the knowledge of his father, carried a keg of gunpowder into the house and placed a lighted match therein; this caused an. explosion of. the powder, blowing off the roof of the house and setting fire to bedding, etc. The insurer, under a policy insuring against loss or damage by fire, was held liable for the loss caused by the explosion, as well as that done by the fire it produced. In Hobbs v. Guardian, 12 Can. Sup. Ct. 631, under similar circumstances, the insured was held liable for the loss arising from the explosion as well as the ensuing fire; there were, however, in the last mentioned case, certain statutory provisions entering into the contract, and some of the judges regard these as fixing the liability of the company for the entire loss. In Waters v. Ins. Co., 11 Peters, 213, the court said: “ If the explosion was caused by fire, the latter was the proximate cause of the loss.” In Renshaw v. The Firemen’s Insurance Co., 33 Mo. App. 394, the court says that it is not prepared to hold that when the policy insures against fire originating in a/mj ocmse, a loss caused by the ignition of an explosive substance by an innocent fire is not within the risks covered by the policy, but that it was unnecessary to decide the point. In Renshaw v. Missouri, 158 W. Rep. 945, the court held that a damage from explosion was covered by the policy, though it was the result of an innocent fire coming in contact with inflammable gas or vapor. In none of these cases did the policy contain any clause exempting the insurer from loss caused by explosion. In Everett v. The London Assurance Co., 19 C. B. N. S. 126, it was held that damage caused by the concussion produced by the explosion of gunpowder was not within the terms of a policy against loss by fire. Caballero v. Home Ins. Co., 15 La. An. 217, is to the same effect. .In each of these cases the explosion occurred on premises other than those insured. In Briggs v. N. A. & M. Ins. Co., 53 N. Y. 446, it appears that an explosion had been caused by explosive vapor coming in contact with the flame of a lamp. The policy provided that the company should not be liable “ for loss caused by explosion of any kind unless fire ensues, and then for the loss by fire only.” The company was held not liable for the loss-caused alone by the explosion. In Ins. Co. v. Foote, 22 Ohio State, 340, where a gas jet ignited gas and caused an explosion, the court held that the burning of the gas jet was not such a fire as was contemplated by the parties as the peril insured against. The case of the Boatmen’s Fire & Marine Insurance Co. v. Parker, 23 Ohio Stat., 85, is not inconsistent with that of Ins. Co. v; Foote, sivpra; on the contrary, the court, for the loss arising from an explosion caused by an innocent fire, held the company not liable, while for the loss ensuing from the fire produced by the explosion, the company was made to respond. Ins. Co. v. Tweed, 7 Wall. (U. S.) 44; Roe v. Columbus Ins. Co., 17 Mo. 301; Montgomery v. Firemen’s Fund Ins. Co., 16 B. Mon. 427; St. John v. American Ins. Co., 11 N. Y. 516; Wood on Fire Ins., Sec. 104, and Miller v. London & Lancashire Ins. Co., 41 Ill. App. 395, are in harmony with the case of Briggs v. Ins. Co., supra. Where, as a result of an explosion, fire ensues, the damage done by the fire is clearly within the words of such a policy; but it may well be questioned whether, where the only fire preceding the explosion is that of an innocently and intentionally lighted match, and the only damage done is by the concussion of the explosion, the fire of the match is within the meaning of the words “ loss or damage by fire; ” that is, whether in such case the fire of the match is such a fire as is contemplated by the policy. In the present case, the reasonable meaning of the policy is, that the company was not liable for loss or damage caused by lightning or explosion of any kind, unless fire ensued, and then for the loss by fire only. The contention of appellants, that the words “ by fire ” must be joined otn to and made to qualify the second exception, not only produced a jumble of words,, but leads to the absurd result that under a provision, manifestly intended to exempt the company from liability for loss from explosion, yet at the same time to leave it responsible for loss from fire ensuing upon the explosion; it is exempted from liability from fire if caused by lightning or. explosion of any kind. Such would not be a reasonable interpretation of the policy. We can not think that it was intended that this policy should be read, “ This company shall not be liable for loss or damage by fire if caused by lightning or explosion of any kind unless fire ensues, and then for the loss by fire only,” but that the intention was to read it, “ This company shall not be liable for loss or damage if caused by lightning or explosion of any kind unless fire ensues, and then for the loss by fire only.” The judgment of the Superior Court is therefore affirmed. Judgment affirmed. John F. Heuer, appellant, v. Northwestern National Ins. Co., appellee.-—This case being entirely similar to the preceding, the judgment in it is affirmed.